department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt dear last date for filing a petition with the tax_court april 20xx a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this change per signing of the form_6018 dated may 20xx our adverse determination was made for the following reasons has prohibited org inurement and or private benefit of an sec_501’s assets in not been operating any form or amount is exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose the providing of private rather than public benefits you failed to meet the requirements of sec_501 and sec_1 -1 d in that you failed to establish that you were operated exclusively for an exempt commerce street dallas tx purpose rather you were operated for a substantial non-exempt purpose providing debt negotiation and debt settlement services contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the night to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or wmiting taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours renee b wells acting director eo examinations attached pub and commerce street dallas tx form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx legend org organization name xx date xyz state ceo ceo issues whether an organization that has been inactive for several years has ceased all charitable - activities is compliant with existing c regulations facts on may 20xx ceo executive director said the e o has no assets and has ceased all activities because he was unable to make any money ceo said that he was planning to dissolve but had not begun the process although a letter has been sent to the xyz attorney general’s i asked ceo if he would agree to revocation he said that he would i further explained office to the taxpayer that he would be required to file for-profit form_1120 corporate_income_tax returns for the audited tax_year 20xx and a final return for tax_year 20xx on may 20xx i received the appropriate signed agreed revocation forms 6018-a as well as forms for tax_year 20xx and a final return for tax_year 20xx law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for promotion of social welfare provided that no part of the c - net_earnings inures to the benefit of any private_shareholder_or_individual see sec_1 and in sec_1_501_c_4_-1 of the income_tax regulation sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable as used in sec_501 as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to to combat community deterioration the term eliminate prejudice and discrimination or charitable also includes the advancement of education sec_1_501_c_4_-1 of the income_tax regulations provides that an organization operates exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements a social_welfare_organization will qualify for exemption as charitable_organization if it falls within the definition of charitable set for in paragraph d of sec_1_501_c_3_-1 defined above and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 defined below form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx sec_1_501_c_3_-1 of the income_tax regulations outlines an action_organization is not operated exclusively for exempt purposes if it is an action_organization defined in subdivisions ii iii or iv of this subparagraph ii an organization is an action_organization ifa substantial part of its activities is attempting to influence legislation by propaganda or otherwise iii an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any political_candidate for public_office iv an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained on by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in non-partisan analysis study or research and making the results thereof available to the public legal precedent an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme nonexempt purpose if substantial in nature will court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes government ’s position the organization had not operated for exempt purposes and has ceased all charitable activities for in lieu of several years dissolution ceo decided to an agreed revocation of his organization’s exemption by signing the in agreement with ceo’s decision to revoke his appropriate forms 6018-a organization’ sec_501 exemption additionally it was the executive director decision to dissolve we are taxpayer’s position ceo executive director informed me of his intention to dissolve because his organization was unable to provide the necessary charitable services and has not been able to generate income according to ceo the organization had been inactive for several years ceo agreed to revoke ceo his organizations exempt status by signing form 6018-a consent to proposed action submitted the appropriate signed documents which were secured_by tege on may 20xx conclusion form 886-acrev department of the treasury - internal_revenue_service page -2- form r86 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein in addition the org’s executive director-has agreed to revocation by signing form 6018-a organization has ceased all charitable activities and has not operated exclusively for charitable purposes for several years as a result org does not qualify for exemption from federal_income_tax as an organization described in sec_1 c of the income_tax regulations based on the facts presented above it is recommended that org’ sec_501 exempt status be terminated effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
